NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTWOINE MARQUISE BEALER,                       No.    17-16173

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00672-DAD-SAB

 v.
                                                MEMORANDUM*
WILSON, Lieutenant of Administrative
Segregation Unit at Kern Valley State
Prison,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      California state prisoner Antwoine Marquise Bealer appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

unconstitutional conditions of confinement. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)

(dismissal under 28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194

(9th Cir. 1998) (order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Bealer’s action because Bealer failed to

allege facts sufficient to show that defendant Wilson knew of or disregarded an

excessive risk to Bealer’s health. See Hallett v. Morgan, 296 F.3d 732, 744 (9th

Cir. 2002) (elements of Eighth Amendment conditions of confinement claim); see

also Farmer v. Brennan, 511 U.S. 825, 847 (1994) (prison officials liable for

denying humane conditions of confinement only if they know of and disregard a

substantial risk of serious harm).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Bealer’s request for an extension of time to file the opening brief (Docket

Entry No. 10) is denied as unnecessary.

      AFFIRMED.




                                          2                                       17-16173